Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
Claims 1-3, 6-13, 16-20 are pending in the instant application.
Allowable Subject Matter
Claims 1-3, 6-13, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Amendments and remarks are noted and 35 UC 112 rejections are withdrawn accordingly.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Faccin (US 2009/0022124) discloses requesting an IP address indicating type of mobility (0128-0130), but not determining an internet protocol (IP) mobility capability requirement, from at least three possible IP mobility capability requirements, of an application on the WTRU; transmitting a request, for an IP address based on the determined IP mobility capability requirement of the application, when establishing the session; and receiving an IP address selected from a plurality of available IP addresses based on the IP mobility capability requirement, wherein the IP mobility capability requirement is selected from at least three IP mobility capabilities of the network access device.
Regarding independent Claim 1, the prior art fails to teach or suggest: determining an internet protocol (IP) mobility capability requirement, from at least three possible IP mobility capability requirements, of an application on the WTRU;
transmitting a request, for an IP address based on the determined IP mobility capability requirement of the application, when establishing the session; and
receiving an IP address selected from a plurality of available IP addresses based on the IP mobility capability requirement,
wherein the IP mobility capability requirement is selected from at least three IP mobility capabilities of the network access device., in combination with the remaining limitations of the claim.

Regarding independent Claim 11, the prior art fails to teach or suggest: receiving, from the WTRU, an internet protocol (IP) mobility requirement, determined by the WTRU, from at least three possible IP mobility requirements of an application on the WTRU, when establishing the session; and
transmitting, to the WTRU, an IP address selected based on the IP mobility requirement from a plurality of available IP addresses,
wherein the IP mobility requirement corresponds to one of at least three IP mobility capabilities of the wireless gateway or one of at least three anchoring capabilities of the wireless gateway., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/Siren Wei/
Patent Examiner
Art Unit 2467